DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Claim Objection
3.	Claims 38-41, 51-55, 68 and 70 are objected to because of the following informalities:  
In line 2 of claim 38: “… one the first pixels …” should be changed into --… one of the first pixels …--; 
In lines 3-4 of claim 39: “… along the fourth direction …” should be changed into --… along the third direction …--; 
In line 3 of claim 41: “… in the fourth direction …” should be changed into --… in the second direction …--; 
In line 3 of claim 51: “… in the first diagonal direction …” should be changed into --… in the second diagonal direction …--; 
In line 2 of claim 68: “… in their entireties …” should be changed into --… entirely …--; and 
In line 2 of claim 70: “… is red color is red …” should be changed into --… is red …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 37, a limitation “the seventh set of pixels and the eighth set of pixels are located at respective sides of the fifth set of pixels” is not consistent with Fig. 6.  Since the seventh set of pixels is on the 135 degree direction on the horizontal line, the eighth set of pixels is on the 45 degree direction on the horizontal line, and the fifth set of pixels is on the 135 degree direction on the horizontal line, the eighth set of pixels are not located at respective sides of the fifth set of pixels.   Therefore, the claim is indefinite.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 
102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 48-70 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  
by Elliott (U.S. Pub. No. US 2010/0045695 A1).

As to claim 48, Elliott (Figs. 2 and 21) teaches a display comprising: 
a plurality of first pixel rows (first pixel rows), each of the first pixel rows comprising a plurality of first pixels (the diagonal hatching subpixels Green) arranged along a first direction (a horizontal direction) (the subpixel repeating grouping 1925; Fig. 21); 
a plurality of second pixel rows (second pixel rows) alternately arranged with the plurality of first pixel rows (the pixel rows) along a second direction (a vertical direction) crossing the first direction (the horizontal direction), each of the second pixel rows (the second pixel rows) comprising a plurality of second pixels (horizontal hatching subpixels Blue) and a plurality of third pixels (vertical hatching subpixels Red) that are alternately arranged along the first direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21); 
a plurality of first pixel groups (first pixel groups), each of the first pixel groups comprising a first one (e.g., Gn,n) of the first pixels (the diagonal hatching subpixels Green) and one (e.g., Bn-1,n-1) of the second pixels (the horizontal hatching subpixels Blue) neighboring the first one (Gn,n) of the first pixels (the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21); and 
a plurality of second pixel groups (second pixel groups), each of the second pixel groups comprising a second one (e.g., Gn,n+2) of the first pixels (the diagonal hatching subpixels Green) and one (e.g., Rn-1,n+1) of the third pixels (the vertical hatching subpixels Red) neighboring the second one (Gn,n+2) of the first pixels (the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the first pixel groups (the first pixel groups) and the second pixel groups (the second pixel groups) are alternately arranged along the first direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 49, Elliott teaches 
wherein the first pixel groups (the first pixel group) and the second pixel groups (the second pixel group) are alternately arranged along the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 50, Elliott teaches wherein: 
the first pixels (the diagonal hatching subpixels Green) are arranged on a plurality of first pixel columns (first pixel columns) extending in the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21); 
the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged on a plurality of second pixel columns (second pixel columns) extending in the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21); and 
the first pixel columns (the first pixel columns) and the second pixel columns (the second pixel columns) are alternately arranged along the first direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 51, Elliott teaches wherein: 
the first pixel groups (the first pixel groups) are arranged in a plurality of first pixel sets (first pixel sets of Gn,n and Bn-1,n-1) along a first diagonal direction (135 degree direction on the horizontal line) crossing the first direction (the horizontal direction) and the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21); 
the second pixel groups (the second pixel groups) are arranged in a plurality of second pixel sets (first pixel sets of Gn,n+2 and Rn-1,n+1) along the first diagonal direction (the 135 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21); and 
the first pixel sets (the first pixel sets of Gn,n and Bn-1,n-1) and the second pixel sets (the second pixel sets) are alternately arranged along a second diagonal direction (a 45 degree direction on the horizontal line) crossing the first diagonal direction (the 135 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 52, Elliott teaches 
wherein the first pixels (Gn,n; the diagonal hatching subpixels Green) and the second pixels (Bn-1,n-1; the horizontal hatching subpixels Blue) in the first pixel sets (the first pixel sets of Gn,n and Bn-1,n-1) are alternately arranged along the first diagonal direction (the 135 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 53, Elliott teaches 
wherein the first pixels (the diagonal hatching subpixels Green) and the third pixels (the vertical hatching subpixels Red) in the second pixel sets (first pixel sets of Gn.n+2 and Rn-1,n+1) are alternately arranged along the first diagonal direction (the 135 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 54, Elliott teaches 
wherein the first pixel groups (the first pixel groups) are arranged in a plurality of third pixel sets (third pixel sets of Gn,n+2 and Bn-1,n+3) of along the second diagonal direction (the 45 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the second pixel groups are arranged in a plurality of fourth pixel sets (fourth pixel sets of Gn,n+4 and Rn+1,n+3) along the second diagonal direction (the 45 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21), and 
wherein the third pixel sets (the third pixel sets of Gn,n+2 and Bn-1,n+3) and the fourth pixel sets (the fourth pixel sets of Gn,n+4 and Rn+1,n+3) are alternately arranged along the first diagonal direction (the 135 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 55, Elliott teaches 
wherein the first pixels (Gn,n+2; the diagonal hatching subpixels Green) in the first pixel groups (the first pixel groups) are elongated in the second diagonal direction (the 45 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21), and 
wherein the first pixels (Gn,n+4; the diagonal hatching subpixels Green)  in the second pixel groups (the second pixel groups) are elongated in the first diagonal direction (the 135[45] degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 56, Elliott teaches 
wherein a virtual quadrangle formed by centers of two adjacent ones (Gn,n; Gn,n+2) of the first pixels (the diagonal hatching subpixels Green) and centers of one (Bn+1,n+1) of the second pixels (the horizontal hatching subpixels Blue) and one (Rn-1,n+1) of the third pixels (the vertical hatching subpixels Red) that are adjacent to the two adjacent ones (Gn,n; Gn,n+2) of the first pixels (the diagonal hatching subpixels Green) has a rhombus shape (a rhombus shape) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 57, Elliott (Figs.2 and 21) teaches a display comprising a plurality of pixels (diagonal hatching subpixels Green, horizontal hatching subpixels Blue, and vertical hatching subpixels Red; Fig. 21) for displaying an image, the plurality of pixels comprising: 
a plurality of first pixels (the diagonal hatching subpixels Green) to produce light of a first color (a green color); 
a plurality of second pixels (the horizontal hatching subpixels Blue) to produce light of a second color (a blue color) different from the first color (the green color); and 
a plurality of third pixels (the vertical hatching subpixels Red) to produce light of a third color (a red color) different from the first color (the green color) and the second color (the blue color), 
wherein the plurality of pixels is organized into a plurality of first pixel rows (a pixel row and the previous row) and a plurality of second pixel rows (the pixel row and the next row) that are alternately arranged along a column direction (a vertical direction) (the subpixel repeating grouping 1925; Fig. 21), 
wherein each of the first pixel rows (the pixel row and the previous row) comprises some of the first pixels (the diagonal hatching subpixels Green) and some of the second pixels (the horizontal hatching subpixels Blue) that are alternately arranged along a row direction (a horizontal direction) substantially perpendicular to the column direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21), and 
wherein each of the second pixel rows (the pixel row and the next row) comprises some of the first pixels (the diagonal hatching subpixels Green) and some of the third pixels (the vertical hatching subpixels Red) that are alternately arranged along the row direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 58, Elliott teaches wherein: 
the first pixels (the diagonal hatching subpixels Green) and the second pixels (the horizontal hatching subpixels Blue) are alternately arranged along the column direction (the vertical direction) in a plurality of first pixel columns (a vertical G column and the previous column) (the subpixel repeating grouping 1925; Fig. 21); 
the first pixels (the diagonal hatching subpixels Green) and the third pixels (the vertical hatching subpixels Red) are alternately arranged along the column direction (the vertical direction) in a plurality of second pixel columns (the vertical G column and the next column) (the subpixel repeating grouping 1925; Fig. 21) (the subpixel repeating grouping 1925; Fig. 21); and 
the first pixel columns (the vertical G column and the previous column) and the second pixel columns (the vertical G column and the next column) are alternately arranged along the row direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 59, Elliott teaches 
wherein centers of the first pixels (the diagonal hatching subpixels Green) on the first pixel columns (the vertical G column and the previous column) are aligned in the column direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 60, Elliott teaches 
wherein centers of the first pixels (the diagonal hatching subpixels Green) on the second pixel columns (the vertical G column and the next column) are aligned in the column direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 61, Elliott teaches 
wherein a shortest distance between neighboring ones (Green and Green) of the pixels on the first pixel rows (the pixel row and the previous row) is the same as a shortest distance between neighboring ones (Green and Red) of the pixels on the first pixel columns (the vertical G column and the previous column) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 62, Elliott teaches 
wherein each of the first pixels (the diagonal hatching subpixels Green) is at an intersection of one of the first pixel rows (the pixel row and the previous row) and one of the second pixel columns (the vertical G column and the next column) only, or at an intersection of one of the second pixel rows and one of the first pixel columns only (the subpixel repeating grouping 1925; Fig. 21).

As to claim 63, Elliott teaches wherein: 
centers of corresponding ones of the second pixels (the horizontal hatching subpixels Blue) are aligned in the first pixel rows (the pixel row and the previous row) and in the first pixel columns (the vertical G column and the previous column) (the subpixel repeating grouping 1925; Fig. 21); and 
centers of corresponding ones of the third pixels (the vertical hatching subpixels Red) are aligned in the second pixel rows (the pixel row and the next row) and in the second pixel columns (the vertical G column and the next column) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 64, Elliott teaches wherein: 
two neighboring ones (Blue and Red) of the pixels on one of the first pixel rows (the pixel row and the previous row) and two neighboring ones (Red and Blue) of the pixels on one of the second pixel rows (the pixel row and the next row) adjacent to the one of the first pixel rows (the pixel row and the previous row) form a virtual square (a virtual square) (the subpixel repeating grouping 1925; Fig. 21); and 
only the two neighboring ones (Blue and Red) of the pixels on the one of the first pixel rows (the pixel row and the previous row) and the two neighboring ones (Red and Blue) of the pixels on the one of the second pixel rows (the pixel row and the next row) are in an area of the virtual square (the virtual square) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 65, Elliott teaches wherein: 
each of the first pixel rows (the pixel row and the previous row) comprises a plurality of first pixel groups (first pixel groups of Green and Blue), each of the first pixel groups (the first pixel groups of Green and Blue) consisting of one of the first pixels (the diagonal hatching subpixels Green) and one of the second pixels (the horizontal hatching subpixels Blue) adjacent to the one of the first pixels (the diagonal hatching subpixels Green) on a corresponding first pixel row (the pixel row and the previous row) (the subpixel repeating grouping 1925; Fig. 21); and
each of the second pixel rows (the pixel row and the next row) comprises a plurality of second pixel groups (second pixel groups of Green and Red), each of the second pixel groups (the second pixel groups of Green and Red), consisting of one of the first pixels (the diagonal hatching subpixels Green) and one of the third pixels (the vertical hatching subpixels Red) adjacent to the one of the first pixels (the diagonal hatching subpixels Green) on a corresponding second pixel row (the pixel row and the next row) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 66, Elliott teaches 
wherein centers of corresponding ones of the first pixels (the diagonal hatching subpixels Green) on the first pixel rows (the pixel row and the previous row) are aligned in the row direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 67, Elliott teaches 
wherein centers of corresponding ones of the first pixels (the diagonal hatching subpixels Green) on the second pixel rows (the pixel row and the next row) are aligned in the row direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 68, Elliott teaches 
wherein all of the pixels on the second pixel rows (the pixel row and the next row) are offset (offset by two rows) in their entireties in the column direction from the first pixels (the diagonal hatching subpixels Green) on the first pixel rows (the pixel row and the previous row) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 69, Elliott teaches 
wherein a shortest distance between neighboring ones (Blue and Red) of the pixels on the first pixel rows (the pixel row and the previous row) is the same as a shortest distance between neighboring ones (Red and Blue) of the pixels on the second pixel rows (the pixel row and the next row) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 70, Elliott teaches 
wherein the first color is green (the diagonal hatching subpixels Green), the second color is blue (the horizontal hatching subpixels Blue), and the third color is red color is red (the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

Claim Rejections - 35 USC § 103 
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1, 3-7, 14, 17, 21-25, 27-29, 31, and 37-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott in view of Lhee’936 (U.S. Pub. No. US 2010/0117936 A1), and further in view of Miyashita (U.S. Pub. No. US 2013/0002911 A1).

As to claim 1, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) display; [0143], line 9), the pixel arrangement structure comprising a plurality of pixels comprising: 
a plurality of first pixels (diagonal hatching subpixels Green; [0006], line 545 45) (the subpixel repeating grouping 1925; Fig. 21); 
a plurality of second pixels (horizontal hatching subpixels Blue; [0006], line 6) (the subpixel repeating grouping 1925; Fig. 21); and 
a plurality of third pixels (vertical hatching subpixels Red; [0006], line 4) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are configured to emit different color lights (green color, blue color, and red color) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the plurality of first pixels (the diagonal hatching subpixels Green) are arranged in first sets (sets of the diagonal hatching subpixels Green) extending along a first direction (a horizontal direction) to form respective first lines (lines passing horizontally through the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged in second sets (sets of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) extending along the first direction (the horizontal direction) to form respective second lines (lines passing horizontally through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) parallel to the first lines (the lines passing through the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21), 
wherein one of the second lines (the lines passing horizontally through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) passes through centers of the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) in a corresponding one of the second sets (the sets of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) and passes between the first pixels (the diagonal hatching subpixels Green) in corresponding adjacent ones of the first sets (the sets of the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the first lines (the lines horizontally passing through the diagonal hatching subpixels Green) and the second lines (the lines passing horizontally through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) are alternately arranged (the subpixel repeating grouping 1925; Fig. 21), 
wherein the first pixels (the diagonal hatching subpixels Green) are also arranged in third sets (sets of the diagonal hatching subpixels Green) extending along a second direction (a vertical direction) that is perpendicular to the first direction (the horizontal direction) to form respective third lines (the lines passing vertically through the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are also alternately arranged in fourth sets (sets of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) extending along the second direction (the vertical direction) to form respective fourth lines (lines passing vertically through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) that are parallel to the third lines (the lines passing vertically through the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the third lines (the lines passing vertically through the diagonal hatching subpixels Green) and the fourth lines (the lines passing vertically through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) are alternately arranged (the subpixel repeating grouping 1925; Fig. 21), 
wherein the first pixels (the diagonal hatching subpixels Green) and any one of the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged along a third direction (a 45 degree direction on the horizontal line), which intersects the first direction (the horizontal direction) and the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).
Elliott does not expressly teach wherein the OLED display comprises a pixel defining layer defining areas of the first pixels, the second pixels, and the third pixels, wherein a region having a width in the second direction that is equal to a width of the first pixels in the second direction, extending parallel to the first direction, and overlapping a row of the first pixels extending in the first direction, is entirely between rows of the second pixels and the third pixels adjacent to the row of the first pixels.
Lhee’936 (Figs. 1-4) teaches 
wherein the OLED display comprises a pixel defining layer (a pixel defining area 222) defining areas of the first pixels (the green pixel units 200G), the second pixels (the blue pixel units 200B), and the third pixels (a red pixel units 200R) (Figs. 3 and 4F).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a pixel defining area as taught by Lhee’936 in an organic light emitting diode display of Elliott because a pixel defining area is patterned for exposing the first electrodes for the organic light emitting layers to be formed.
Elliott and Lhee’936 do not teach wherein a region having a width in the second direction that is equal to a width of the first pixels in the second direction, extending parallel to the first direction, and overlapping a row of the first pixels extending in the first direction, is entirely between rows of the second pixels and the third pixels adjacent to the row of the first pixels.
	Miyashita (Figs. 1-5) teaches 
wherein a region having a width in the second direction that is equal to a width of the first pixels in the second direction, extending parallel to the first direction, and overlapping a row of the first pixels extending in the first direction, is entirely between rows of the second pixels and the third pixels adjacent to the row of the first pixels (e.g., a green pixel Gc at (3rd row, 3rd column) is entirely between two red pixels R at (2nd row, 2nd column) and (4th row, 4th column) and two blue pixels at (2nd row, 4th column) and (4th row, 2nd column) ) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels as taught by Miyashita for a subpixel repeating grouping in the organic light emitting diode display of Elliott as modified by Lhee’936 because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 3, Elliott teaches 
wherein one of the first lines (the lines horizontally passing through the diagonal hatching subpixels Green) passes between the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) in corresponding adjacent ones of the second sets (the sets of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 4, Elliott teaches 
wherein one of the third lines (the lines passing vertically through the diagonal hatching subpixels Green) passes between the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) in corresponding adjacent ones of the fourth sets (the sets of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 5, Elliott teaches 
wherein one of the fourth lines (the lines passing vertically through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) passes between the first pixels (the diagonal hatching subpixels Green) in corresponding adjacent ones of the third sets (the sets of the diagonal hatching subpixels Green) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 6, Elliott teaches 
wherein a shortest distance between the first pixels (the diagonal hatching subpixels Green) and the second pixels (the horizontal hatching subpixels Blue), and a shortest distance between the first pixels (the diagonal hatching subpixels Green) and the third pixels (the vertical hatching subpixels Red), are a same first length (the subpixel repeating grouping 1925; Fig. 21).

As to claim 7, Elliott teaches 
wherein the first pixels (the diagonal hatching subpixels Green) are configured to emit green light (green light), the second pixels (the horizontal hatching subpixels Blue) are configured to emit blue light (blue light), and the third pixels (the vertical hatching subpixels Red) are configured to emit red light (red light) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 14, Elliott teaches 
wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) have polygonal shapes (rectangular shapes) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 17, Miyashita teaches 
-	wherein neighboring ones of the plurality of first pixels (pixels G) have octagonal shapes that are symmetrical to each other (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott as modified by Lhee’936 because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 21, Elliott teaches 
wherein each of the first pixels (the diagonal hatching subpixels Green) has a smaller area than the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 27, Elliott teaches wherein: 
some of the second pixels (the horizontal hatching subpixels Blue) are spaced from, and alternately arranged with, some of the first pixels (the diagonal hatching subpixels Green) in a fifth set of pixels (a set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue) aligned along the third direction (the 45 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21); 
the third pixels (the vertical hatching subpixels Red) are spaced from the first pixels (the diagonal hatching subpixels Green) and the second pixels (the horizontal hatching subpixels Blue) (the subpixel repeating grouping 1925; Fig. 21); 
some of the third pixels (the vertical hatching subpixels Red) are alternately arranged with some of the first pixels (the diagonal hatching subpixels Green) in a sixth set of pixels (a set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red) aligned along a fourth direction (a 135 degree direction on the horizontal line) crossing the third direction (the 45 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21); 
the fifth set of pixels (the set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue) and the sixth set of pixels (the set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red) intersect at one of the first pixels (the diagonal hatching subpixels Green) that is in both the fifth set of pixels (the set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue) and the sixth set of pixels (the set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red); and 
the first pixels (the diagonal hatching subpixels Green) are different in size from at least one of the second pixels (the horizontal hatching subpixels Blue) or the third pixels (the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 28, Elliott teaches 
wherein the first pixels (the diagonal hatching subpixels Green) are configured to produce green light (green light) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the second pixels (the horizontal hatching subpixels Blue) are configured to produce blue light (blue light) (the subpixel repeating grouping 1925; Fig. 21), and 
wherein the third pixels (the vertical hatching subpixels Red) are configured to produce red light (red light) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 29, Elliott teaches 
wherein the first pixels (the diagonal hatching subpixels Green) are smaller in size than at least one of the second pixels (the horizontal hatching subpixels Blue) or the third pixels (the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 31, Elliott teaches 
wherein a shortest distance between two adjacent ones of the first pixels (the diagonal hatching subpixels Green) is greater than a shortest distance between one of the second pixels (the horizontal hatching subpixels Blue) and one of the third pixels (the vertical hatching subpixels Red) that is adjacent to the one of the second pixels (the horizontal hatching subpixels Blue) (the subpixel repeating grouping 1925; Fig. 21), and 
wherein the shortest distance between the two adjacent ones of the first pixels (the diagonal hatching subpixels Green) is different from a shortest distance between two adjacent ones of the second pixels (the horizontal hatching subpixels Blue) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 37, Elliott teaches wherein: 
some of the second pixels (the horizontal hatching subpixels Blue) are spaced from and alternately arranged with respective ones of the first pixels (the diagonal hatching subpixels Green) in a fifth set (a set of the horizontal hatching subpixels Blue and the diagonal hatching subpixels Green) of pixels aligned along a fourth direction (a 135 degree direction on the horizontal line) crossing the third direction (the 45 degree direction on the horizontal line) from among the plurality of pixels (the subpixel repeating grouping 1925; Fig. 21);
the plurality of third pixels (the vertical hatching subpixels Red) are spaced from the first pixels (the diagonal hatching subpixels Green) and the second pixels (the horizontal hatching subpixels Blue) (the subpixel repeating grouping 1925; Fig. 21); 
some of the third pixels (the vertical hatching subpixels Red) are alternately arranged with other respective ones of the first pixels (the diagonal hatching subpixels Green) in a sixth set (a set of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) of pixels aligned along the third direction (the 45 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21);  
the fifth set (the set of the horizontal hatching subpixels Blue and the diagonal hatching subpixels Green) of pixels and the sixth set (the set of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) of pixels intersect at one of the first pixels (the diagonal hatching subpixels Green) that corresponds to both the fifth set (the set of the horizontal hatching subpixels Blue and the diagonal hatching subpixels Green) and the sixth set (the set of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21); 
some of the first pixels (the diagonal hatching subpixels Green) and some of the third pixels (the vertical hatching subpixels Red) are alternately arranged in a seventh set (a set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red) of pixels aligned along the fourth direction (the 135 degree direction on the horizontal line) and an eighth set (a set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red) of pixels aligned along the third direction (the 45 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21); and 
the seventh set (a set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red (135 degree)) of pixels and the eighth set (the set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red (45 degree)) of pixels are located at respective sides of the fifth set (the set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue (135 degree)) of pixels (the subpixel repeating grouping 1925; Fig. 21).

As to claim 38, Elliott teaches 
wherein centers of one of the first pixels (the diagonal hatching subpixels Green) in the fifth set (the set of the horizontal hatching subpixels Blue and the diagonal hatching subpixels Green (135 degree)) of pixels and one the first pixels (the diagonal hatching subpixels Green) in the seventh set (the set of the diagonal hatching subpixels Green and the vertical hatching subpixels Red (135 degree)) of pixels are aligned along the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 39, Elliott teaches 
wherein some of the first pixels (the diagonal hatching subpixels Green) and some of the second pixels (the horizontal hatching subpixels Blue) are alternately arranged in each of a ninth set (a set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue) of pixels aligned along the fourth direction (the 135 degree direction on the horizontal line) and a tenth set (a set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue) of pixels aligned along the fourth direction (the 135 [45] degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 40, Elliott teaches 
wherein centers of the first pixels (the diagonal hatching subpixels Green) in the ninth set (the set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue) of pixels are aligned along the fourth direction (the 135 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21), and 
wherein centers of the second pixels (the horizontal hatching subpixels Blue) in the ninth set (the set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue) of pixels are aligned along the fourth direction (the 135 degree direction on the horizontal line) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 41, Elliott teaches 
wherein the ninth set (the set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue (135 degree)) of pixels and the tenth set (the set of the diagonal hatching subpixels Green and the horizontal hatching subpixels Blue (45 degree)) of pixels are arranged symmetrically with each other with respect to a column of ones of the first pixels (the diagonal hatching subpixels Green) extending in the fourth direction (the 135 degree direction on the horizontal line [the vertical direction]).

As to claim 42, Elliott teaches wherein: 
a shortest distance between two adjacent ones of the first pixels (the diagonal hatching subpixels Green) is greater than a shortest distance between one of the second pixels (the horizontal hatching subpixels Blue) and one of the third pixels (the vertical hatching subpixels Red) that is adjacent to the one of the second pixels (the horizontal hatching subpixels Blue) (the subpixel repeating grouping 1925; Fig. 21), and 
the shortest distance between the two adjacent ones of the first pixels (the diagonal hatching subpixels Green) is different from a shortest distance between two adjacent ones of the second pixels (the horizontal hatching subpixels Blue) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 43, Elliott teaches wherein:
the plurality of second pixels (the horizontal hatching subpixels Blue) comprises a first second pixel (B1 in a first row and a first column), a second second pixel (B2 in a third row and a third column), and a third second pixel (B3 in a first row and a fifth column) (the subpixel repeating grouping 1925; Fig. 21); 
each of the second pixels (the horizontal hatching subpixels Blue) is configured to produce light having a second color (a blue color) (the subpixel repeating grouping 1925; Fig. 21); 
the plurality of third pixels (the vertical hatching subpixels Red) comprises a first third pixel (R1 in a third row and a first column), a second third pixel (R2 in a first row and a third column), and a third third pixel (R3 in a third row and a fifth column) (the subpixel repeating grouping 1925; Fig. 21); 
each of the third pixels (the vertical hatching subpixels Red) is configured to produce light having a third color (a red color) that is different from the second color (the blue color) (the subpixel repeating grouping 1925; Fig. 21); 
the first second pixel (B1 in a first row and a first column), the first third pixel (R1 in a third row and a first column), the second second pixel (B2 in a third row and a third column), and the second third pixel (R2 in a first row and a third column) form a first virtual quadrangle (a first virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21); 
the second second pixel (B2 in a third row and a third column), the second third pixel (R2 in a first row and a third column), the third second pixel (B3 in a first row and a fifth column), and the third third pixel (R3 in a third row and a fifth column) form a second virtual quadrangle (a second virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21); 
the plurality of first pixels (the diagonal hatching subpixels Green) comprises a first first pixel (G1 in a second row and a second column) in the first virtual quadrangle (the first virtual quadrangle) and a second first pixel (G2 in a second row and a fourth column) in the second virtual quadrangle (the second virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21); 
the first and second virtual quadrangles (the first and second virtual quadrangles) share a common side (a common side) having endpoints at a common first vertex (a common first vertex of B2 in the third row and the third column) and a common second vertex (a common second vertex of R2 in the first row and the third column) of the first and second virtual quadrangles (the first and second virtual quadrangles) (the subpixel repeating grouping 1925; Fig. 21); and 
the second second pixel (B2 in the third row and the third column) is arranged at the common first vertex (the common first vertex of B2), and the second third pixel (R2 in the first row and the third column) is arranged at the common second vertex (the common second vertex) (the subpixel repeating grouping 1925; Fig. 21). 

As to claim 44, Elliott teaches 
wherein centers of the first second pixel (B1 in the first row and the first column) and the second third pixel (R2 in the first row and the third column) are aligned with each other along the first direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 45, Elliott teaches wherein: 
the plurality of first pixels (the diagonal hatching subpixels Green) further comprises a third first pixel (G3 in the fourth row and the second column) (the subpixel repeating grouping 1925; Fig. 21); 
the plurality of second pixels (the horizontal hatching subpixels Blue) further comprises a fourth second pixel (B4 in the fifth row and the first column) (the subpixel repeating grouping 1925; Fig. 21); 
the plurality of third pixels (the vertical hatching subpixels Red) further comprises a fourth third pixel (R4 in the fifth row and the third column) (the subpixel repeating grouping 1925; Fig. 21);  
the first third pixel (R1 in the third row and the first column), the second second pixel (B2 in the third row and the third column), the fourth second pixel (B4 in the fifth row and the first column), and the fourth third pixel (R4 in the fifth row and the third column) form a third virtual quadrangle (a third virtual quadrangle) in the second direction (the vertical direction) from the first virtual quadrangle (the first virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21); and 
the third first pixel (G3 in the fourth row and the second column) is located in the third virtual quadrangle (the third virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 46, Elliott teaches 
wherein centers of the first first pixel (G1 in the second row and the second column) and the third first pixel (G3 in the fourth row and the second column) are aligned with each other along the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 47, Elliott teaches 
wherein the first virtual quadrangle (the first virtual quadrangle) and the third virtual quadrangle (the third virtual quadrangle) have a common side (a common side with R1 in the third row and the first column and B2 in the third row and the third column) (the subpixel repeating grouping 1925; Fig. 21), and
wherein the first first pixel (G1 in the second row and the second column) and the third first pixel (G3 in the fourth row and the second column) are symmetrical to each other along the second direction (the vertical direction) with respect to the common side (the common side with R1 in the third row and the first column and B2 in the third row and the third column) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 22, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) displays; [0143], line 9), the pixel arrangement structure comprising: 
a plurality of first pixels (diagonal hatching subpixels Green; [0006], line 5; Fig. 21), wherein the first pixels have a polygonal shape comprising edges (rectangular shape) (Fig. 21);  
a plurality of second pixels (horizontal hatching subpixels Blue; [0006], line 6; Fig. 21); and 
a plurality of third pixels (vertical hatching subpixels Red; [0006], line 4; Fig. 21), 
wherein the first pixels (the diagonal hatching subpixels), the second pixels (the horizontal hatching subpixels), and the third pixels (the vertical hatching subpixels are configured to emit different color lights (Red, Blue and Red) ([0006], lines 4-6) (Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are minimum units for displaying an image (in a display system 1550, the data and control signals are output from timing controller 1560 to driver circuitry for sending image signals to the subpixels on the display panel 1570; [0138], lines 1-3) (Fig. 21).
Elliott does not teach wherein the OLED display comprises a pixel defining layer defining areas of the first pixels, the second pixels, and the third pixels, wherein only one of the second pixels and the third pixels is included in a virtual quadrangle containing outer edges comprising some of the edges of a group of four neighboring ones of the plurality of first pixels, all portions of all others of the second pixels and the third pixels being outside the virtual quadrangle.
Lhee’936 (Figs. 1-4) teaches 
wherein the OLED display comprises a pixel defining layer (a pixel defining area 222) defining areas of the first pixels (the green pixel units 200G), the second pixels (the blue pixel units 200B), and the third pixels (a red pixel units 200R) (Figs. 3 and 4F).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a pixel defining area as taught by Lhee’936 in an organic light emitting diode display of Elliott because a pixel defining area is patterned for exposing the first electrodes for the organic light emitting layers to be formed.
Elliott and Lhee’936 do not teach wherein only one of the second pixels and the third pixels is included in a virtual quadrangle containing outer edges comprising some of the edges of a group of four neighboring ones of the plurality of first pixels, all portions of all others of the second pixels and the third pixels being outside the virtual quadrangle. 
Miyashita (Figs. 1-5) teaches 
wherein only one (a red pixels R at (4th row, 4th column) of the second pixels and the third pixels is included in a virtual quadrangle containing outer edges comprising some of the edges of a group of four neighboring ones of the plurality of first pixels (four green pixels Gc, GAF, Gd and GNG), all portions of all others of the second pixels and the third pixels being outside the virtual quadrangle (all other red pixels and blue pixels being outsider the virtual quadrangle formed by the four green pixels Gc, GAF, Gd and GNG) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott as modified by Lhee’936 because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 23, Elliott teaches 
wherein the first pixels (the diagonal hatching subpixels Green) are configured to emit green light (green light) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 24, Miyashita teaches 
wherein the virtual quadrangle does not cross any other of the first pixels, the second pixels, or the third pixels (all other red pixels and blue pixels being outsider the virtual quadrangle formed by the four green pixels Gc, GAF, Gd and GNG) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott as modified by Lhee’936 because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 25, Lhee’936 teaches 
wherein each of the first pixels (the green pixel units 200G), the second pixels (the blue pixel units 200B), and the third pixels (the red pixel units 200R) comprises an anode (an anode electrode 221), a cathode (a cathode electrode 224), and an organic emission layer (a light emitting layer 223), at least one of the anode (the anode electrode 221), the cathode (the cathode electrode 224), or the organic emission layer (the light emitting layer 223) partially overlapping the pixel defining layer (the pixel defining layer 222) in a plan view (Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a pixel defining area as taught by Lhee’936 in an organic light emitting diode display of Elliott as modified by Miyashita because a pixel defining area is patterned for exposing the first electrodes for the organic light emitting layers to be formed.

10.	Claims 11, 13, 30 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott in view of Lhee’936 as applied to claim 1 above, in view of Miyashita as applied to claim 1 above, and further in view of Takeuchi (U.S. Patent No. US 7,612,811 B2).

	As to claim 11, Elliot, Lhee’936 and Miyashita teaches the pixel arrangement structure of claim 1.
	Elliot, Lhee’936 and Miyashita do not teach wherein each of the second pixels has a larger area than each of the third pixels.
	Takeuchi (Figs. 1C and 9-12) teaches 
wherein each of the second pixels (pixels with a red color filter 108R) has a larger area than each of the third pixels (pixels with a blue color filter 108B) (Fig. 11B) (the described sold-state imaging device and its manufacturing method can be used for whole field of the digital cameras and those manufacturing method; col. 19, lines 61-63; e.g., the solid state imaging device with the honeycomb structure; col. 13, lines 10-11; a displaying device 55, for example, a liquid crystal display, that displays an image based on the image signals and if necessary a television device 57 that displays an image based on the image signals; col. 7, lines 35-40; Fig. 1C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used smaller pixel sizes as taught by Takeuchi in an organic light emitting diode displays of Elliott as modified by Lhee’936 and Miyashita because when pixel size becomes much smaller, decrease of light concentrating efficiency can be controlled.

	As to claim 13, Elliot, Lhee’936 and Miyashita teaches the pixel arrangement structure of claim 1.
	Elliot, Lhee’936 and Miyashita do not teach wherein each of the third pixels (pixels with a red color filter 108R is mapped for the third pixels) has a larger area than each of the second pixels.
	Takeuchi (Figs. 1C and 9-12) teaches 
wherein each of the second pixels (pixels with a red color filter 108R is mapped for the second pixels since the pixel structure is symmetric about pixels with a green color filter) has a larger area than each of the third pixels (pixels with a blue color filter 108B is mapped for the third pixels) (Fig. 11B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used smaller pixel sizes as taught by Takeuchi in an organic light emitting diode displays of Elliott as modified by Lhee’936 and Miyashita because when pixel size becomes much smaller, decrease of light concentrating efficiency can be controlled.

As to claim 30, Elliott, Lhee’936 and Miyashita teach the pixel arrangement structure of claim 27.
Elliott, Lhee’936 and Miyashita do not teach wherein the second pixels are different in size from the third pixels.
Takeuchi (Figs. 1C and 9-12) teaches 
wherein the second pixels (108B) are different in size from the third pixels (108R) (the pixel repeating grouping; Fig. 11B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used smaller pixel sizes as taught by Takeuchi in an organic light emitting diode displays of Elliott as modified by Lhee’936 and Miyashita because when pixel size becomes much smaller, decrease of light concentrating efficiency can be controlled.

As to claim 32, Elliott, Lhee’936 and Miyashita teach the pixel arrangement structure of claim 1. 
Elliott also teaches 
the plurality of second pixels (the horizontal hatching subpixels Blue) comprises a first second pixel (B1 in a first row and a first column), a second second pixel (B2 in a third row and a third column), and a third second pixel (B3 in a first row and a fifth column) (the subpixel repeating grouping 1925; Fig. 21); 
each of the second pixels (the horizontal hatching subpixels Blue) is configured to produce light having a second color (a blue color) (the subpixel repeating grouping 1925; Fig. 21); 
the plurality of third pixels (the vertical hatching subpixels Red) comprises a first third pixel (R1 in a third row and a first column), a second third pixel (R2 in a first row and a third column), and a third third pixel (R3 in a third row and a fifth column) (the subpixel repeating grouping 1925; Fig. 21); 
each of the third pixels (the vertical hatching subpixels Red) is configured to produce light having a third color (a red color) that is different from the second color (the blue color) (the subpixel repeating grouping 1925; Fig. 21); 
the first second pixel (B1 in a first row and a first column), the first third pixel (R1 in a third row and a first column), the second second pixel (B2 in a third row and a third column), and the second third pixel (R2 in a first row and a third column) form a first virtual quadrangle (a first virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21); 
the second second pixel (B2 in a third row and a third column), the second third pixel (R2 in a first row and a third column), the third second pixel (B3 in a first row and a fifth column), and the third third pixel (R3 in a third row and a fifth column) form a second virtual quadrangle (a second virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21); 
the plurality of first pixels (the diagonal hatching subpixels Green) comprises a first first pixel (G1 in a second row and a second column) in the first virtual quadrangle (the first virtual quadrangle) and a second first pixel (G2 in a second row and a fourth column) in the second virtual quadrangle (the second virtual quadrangle) (the subpixel repeating grouping 1925; Fig. 21); 
the first and second virtual quadrangles (the first and second virtual quadrangles) share a common side (a common side) having endpoints at a common first vertex (a common first vertex of B2 in the third row and the third column) and a common second vertex (a common second vertex of R2 in the first row and the third column) of the first and second virtual quadrangles (the first and second virtual quadrangles) (the subpixel repeating grouping 1925; Fig. 21),
the second second pixel (B2 in the third row and the third column) is arranged at the common first vertex (the common first vertex of B2), and the second third pixel (R2 in the first row and the third column) is arranged at the common second vertex (the common second vertex) (the subpixel repeating grouping 1925; Fig. 21); 
the plurality of first pixels (the diagonal hatching subpixels Green) further comprises a third first pixel (G3 in a second row and a sixth column); 
the first first pixel (G1 in the second row and the second column) and the third first pixel (G3 in the second row and the sixth column) are located at opposite sides of the second second pixel (G2 in the second row and the fourth column) (the subpixel repeating grouping 1925; Fig. 21); 
each of the first pixels (the diagonal hatching subpixels Green) is configured to produce light having a first color (a green color) that is different from the second color (the blue color) and the third color (the red color) (the subpixel repeating grouping 1925; Fig. 21).
 Elliott, Lhee’936 and Miyashita do not teach the second pixels are larger in area than the first pixels and the third pixels.
Takeuchi (Figs. 1C and 9-12) teaches
the second pixels (pixels with a red color filter 108R is mapped for the second pixels since the pixel structure is symmetric about pixels with a green color filter) are larger in area than the first pixels (pixels with a green color filter 108G) and the third pixels (pixels with a blue color filter 108B is mapped for the third pixels) (Fig. 11B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used smaller pixel sizes as taught by Takeuchi in an organic light emitting diode displays of Elliott as modified by Lhee’936 and Miyashita because when pixel size becomes much smaller, decrease of light concentrating efficiency can be controlled.

As to claim 33, Elliott teaches 
wherein a first virtual line (a first virtual line (a vertical line) extending in the second direction (the vertical direction), crossing a center of a second virtual line (a second virtual line (a horizontal line)) extending from the first third pixel (R1 in the third row and the first column) to the second second pixel (B2 in the third row and the third column), and being perpendicular to the second virtual line (the second virtual line (the horizontal line)), passes through the first first pixel (G1 in the second row and the second column) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 34, Elliott teaches 
wherein a first virtual line extending (a first virtual line (a vertical line) in the second direction (the vertical direction), crossing a center of a second virtual line (a second virtual line (a horizontal line)) extending from the second second pixel (B2 in the third row and the third column) to the third third pixel (R3 in the third row and the fifth column), and being perpendicular to the second virtual line (the second virtual line (the horizontal line)), passes through the second first pixel (G2 in the second row and the fourth column) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 35, Elliott teaches 
wherein centers of two or more of the first pixels (the diagonal hatching subpixels Green) are aligned with each other along the first direction (the horizontal direction) (the subpixel repeating grouping 1925; Fig. 21).


As to claim 36, Elliott teaches 
wherein centers of at least one of the second pixels (the horizontal hatching subpixels Blue) and at least one of the third pixels (the vertical hatching subpixels Red) are aligned with each other along the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).

11.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott in view of Lhee’936, and further in view of Takeuchi.

As to claim 12, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) displays; [0143], line 9), the pixel arrangement structure comprising: 
a plurality of first pixels (the diagonal hatching subpixels Green); 
a plurality of second pixels (the horizontal hatching subpixels Blue); and 
a plurality of third pixels (the vertical hatching subpixels Red), 
wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are configured to emit different color lights (green, blue and red lights) ([0006], lines 4-6) (Fig. 21), 
wherein the first pixels (the diagonal hatching subpixels Green) are arranged in first sets extending along a first direction (a horizontal direction) to form respective first lines (first lines) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged in second sets (sets of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) extending along the first direction (the horizontal direction) to form respective second lines (second lines) parallel to the first lines (the first lines) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the first lines (the first lines) and the second lines lines (the second lines) are alternately arranged (the subpixel repeating grouping 1925; Fig. 21), 
wherein the first pixels (the diagonal hatching subpixels Green) are also arranged in third sets (sets of the diagonal hatching subpixels Green) extending along a second direction (the vertical direction) that is perpendicular to the first direction (the horizontal direction) to form respective third lines (third lines) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are also alternately arranged in fourth sets (sets of the horizontal hatching subpixels Blue and the vertical hatching subpixels Red) extending along the second direction (the vertical direction) to form respective fourth lines (fourth lines) that are parallel to the third lines (the third lines) (the subpixel repeating grouping 1925; Fig. 21), 
wherein the third lines (the third lines) and the fourth lines (the fourth lines) are alternately arranged (the subpixel repeating grouping 1925; Fig. 21),
wherein respective ones of the first pixels (the diagonal hatching subpixels Green) and respective ones of any one of the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged along a third direction (a 45 degree direction on the horizontal line), which intersects the first direction (the horizontal direction) and the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21).
Elliott does not teach wherein the OLED display comprises a pixel defining layer defining areas of the first pixels, the second pixels, and the third pixels. 
Lhee’936 (Figs. 1-4) teaches 
wherein the OLED display comprises a pixel defining layer (a pixel defining area 222) defining areas of the first pixels (the green pixel units 200G), the second pixels (the blue pixel units 200B), and the third pixels (a red pixel units 200R) (Figs. 3 and 4F).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a pixel defining area as taught by Lhee’936 in an organic light emitting diode display of Elliott because a pixel defining area is patterned for exposing the first electrodes for the organic light emitting layers to be formed.
	Elliott and Lhee’936 do not teach wherein each of the second pixels has a larger area than each of the third pixels, wherein a distance between centers of neighboring pixels of the second pixels and the third pixels is a first length, wherein a distance between centers of neighboring pixels of the first pixels and the second pixels, and a distance between centers of neighboring pixels of the first pixels and the third pixels are a second length, and wherein a distance between centers of neighboring pixels of the first pixels is a third length that is greater than the second length.
	Takeuchi (Figs. 1C and 9-12) teaches 
wherein each of the second pixels (pixels with a red color filter 108R) has a larger area than each of the third pixels (pixels with a blue color filter 108B) (Fig. 11B), 
wherein a distance between centers of neighboring pixels of the second pixels (pixels with a red color filter 108R) and the third pixels (pixels with a blue color filter 108B) is a first length (a first length, i.e., L1) (Fig. 11B), 
wherein a distance between centers of neighboring pixels of the first pixels (pixels with a green color filter 108G) and the second pixels (pixels with a red color filter 108R), and a distance between centers of neighboring pixels of the first pixels (pixels with a green color filter 108G) and the third pixels (pixels with a blue color filter 108B) are a second length (a second length, i.e., L2) (Fig. 11B), and 
wherein a distance between centers of neighboring pixels of the first pixels (pixels with a green color filter 108G) is a third length (a third length, i.e., L3) that is greater than the second length (since an isosceles right triangle is formed, the third length L3 > the second length L2) (Fig. 11B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used smaller pixel sizes as taught by Takeuchi in an organic light emitting diode displays of Elliott as modified by Lhee’936 because when pixel size becomes much smaller, decrease of light concentrating efficiency can be controlled.

12.	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott in view of Lhee’936 as applied to claim 22 above, in view of Miyashita as applied to claim 22 above, and further in view of Lhee’302 (U.S. Pub. No. US 2011/0215302 A1).

As to claim 26, Elliott, Lhee’936, and Miyashita teach the pixel arrangement structure of claim 22.
Elliott also teaches 
wherein each of the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) comprises an anode, a cathode, and an organic emission layer. 
Elliott, Lhee’936, and Miyashita do not teach wherein the organic emission layer is formed utilizing a fine metal mask.
Lhee’302 (Figs. 1-3) teaches 
wherein the organic emission layer is formed utilizing a fine metal mask.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fine metal mask as taught by Lhee’302 in an organic light emitting diode displays of Elliott as modified by Lhee’936 and Miyashita because a fine metal mask is a metal material board that is thinner than a paper and is a consumable core component for the production of the organic light emitting diode displays.

Conclusion

13.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKee (U.S. Pub. No. US 2007/0164335 A1) is cited to teach a RGB color filter array.in which the red, green and blue pixel cells are arranged in a honeycomb pattern.
Messing (U.S. Pub. No. US 2007/0230818 A1) is cited to teach a technique for the modification of sub-pixels to hide defects for defective sub-pixels.

Inquiries 

14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691